FILED
                             NOT FOR PUBLICATION                            AUG 31 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CHANG YOUNG JUNG,                                No. 07-75052

               Petitioner,                       Agency No. A079-769-300

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 10, 2010 **

Before:        LEAVY, HAWKINS, and IKUTA, Circuit Judges.

       Chang Young Jung, a native and citizen of South Korea, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s (“IJ”) removal order. Our jurisdiction is governed by 8

U.S.C. § 1252. We review de novo claims of due process violations. Sandoval-


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Luna v. Mukasey, 526 F.3d 1243, 1246 (9th Cir. 2008) (per curiam). We dismiss

in part and deny in part the petition for review.

      We lack jurisdiction to review the United States Citizenship and

Immigration Services’ (“USCIS”) denial of Jung’s U visa application. See Elbez v.

INS, 767 F.2d 1313, 1314 (9th Cir. 1985) (visa petition process is collateral to a

deportation order and must be raised initially in the district court).

      The BIA and the IJ properly determined that they lacked jurisdiction to

consider Jung’s application for a U visa. See Lee v. Holder, 599 F.3d 973, 975-76

(9th Cir. 2010) (per curiam) (USCIS has sole jurisdiction over all U visa

applications). Therefore, Jung’s due process claim fails. See Lata v. INS, 204 F.3d

1241, 1246 (9th Cir. 2000) (requiring error and prejudice for a petitioner to prevail

on a due process claim).

      Jung’s remaining contentions are unpersuasive.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                            2                                  07-75052